Title: To Thomas Jefferson from John Warkson, 21 March 1808
From: Warkson, John
To: Jefferson, Thomas


                  
                     Most Exelent Sir—
                     Frederick Town, (Md)March 21st. 1808
                  
                  Please to hearken to my Complaint—I am unhappy, And do Earnestly beg of you for Protection and favor—Should I be Successful I should Consider my-self the most happy—I shall in the first place Make known to you my Sittuation With a Small account of of my life—I was Born in Pensylvania of English Parrents, My Mother died When I was 3 years Old—My father followed the Sea, for his livelyhood—As Soon As I was able to go to School—I was Sent and continued thereat until I was 17 years of age—I then Was put an apprentice to the Millwright Business—As Soon as free I Worked Journey Work—I Soon became desirous of having a home of my own—I Courted a young Woman of good Charracter And Connections, th’o She was not possesed of any fortune—But I Concluded that I wou’d not get married until I had earned Some money to enable me to to purchase furniture to begin house keeping—I was Verry attentive to my business both Early & late And When I received any money What I posibly Could Spare from present use—I deposited in the hands of a man Whom I Call’d My friend for Safety—I Worked in this Way Until I had Collected 350 dollars
                  I then got Married, And Went to My friend And demanded My Money his reply Was that he had not the money but he would get it for me in a few days—But to my Sorrow and disappointment he in a few days after turned Bankrupt and Paid me With Nothing
                  I am now deprived of the happiness, of living With My Wife. I am Unable to go to house-keeping—I am obliged to go to & fro Where-ever My labor Calls me—O how long am I to be thus Unhappy—
                  Now Kind Sir—Your Possessions is great—And It is highly probable that you Could find employ for persons of my Profession If you Will be So kind as to receive me in to your employ—You Will prove to be my greatest friend—Sir—Beside the Mill Wright Business I profess the Business of a Miller—I have Worked With the best Workmen Our Country Can afford—And I have helped to Build the best Mills in Our Country—And from the Oppertunitys I have had—I believe that I am as Profitient in the Business as Most Men of My Age—Sir I have no family More than My Wife We are both young—If you Will be pleased to receive me in to your employ I Will Serve you Either as a Millwright, Carpenter Or Miller as occasion May require—And I Will produce Testimonials of My Charracter to your full Sattisfaction—Kind Sir—do Please to favor me With a line on the Subject—Sir if you Will employ Me I Would Wish to Continue in your Service for a term of years—Or as long as it Would be agreeable—For I Want to get a place Where I can get Constant employ—It is Verry disagreeable to be going to and fro So Much thr’o the Country—I Will Come On reasonble Terms, and it Shall be My Constant endevor to give you Sattisfaction by my Service’s,—I hope that you Will be pleased to favor me With a line on the Subject—Please to Excuse Me if this letter May appear to be the fruits of improper Conduct in Me—For My intentions Proceeds from honorable grounds—I Conclude With beging Your Answer—and Remain Yours—
                  Most humble Servant
                  
                     John Warkson
                     
                  
                  
                     If you Will Please to Indulge Me With an Answer—Please to direct—To the Care of Mr. Buckey Merchant—Buckeys Town 6 Miles From Frederick Town—Maryland
                  
               